         Case 1:20-cv-01949-VEC Document 11 Filed 04/14/20 Page 1 of 2




April 14, 2020

VIA ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    Chevrestt v. Barstool Sports, Inc., 1:20-cv-01949 (VEC)


Dear Judge Caproni:

        We represent Plaintiff Angel Chevrestt (“Plainitff”) in the above-captioned case. We
write in response to Defendant Barstool Sports, Inc. (“Defendant”)’s letter, dated April 13, 2020
[Dkt. #9]. Defendant seeks to preclude relevant evidence of actual damages (in the absence of a
motion in limine) and wants an expedited ruling that the Court should adopt a “negative
inference” in awarding statutory damages on Plaintiff’s DMCA claim (even though a jury will be
tasked with deciding such amount).

       For the following reasons, the requested relief should be denied and Defendant and his
counsel should be reprimanded for seeking judicial intervention without first requesting a good
faith meet-and-confer with Plaintiff, as required by section 3.B of the Court’s Individual Rules.

Point I: Defendant Violated Section 3.B of the Court’s Individual Rules By Failing to Meet
         and Confer in Good Faith Regarding the Disclosure of Licensing Information

       In the midst of an unprecedented public health crisis, where attorneys have been
displaced from their offices and staff members are struggling to keep their bearing, Defendant
moves the Court for extraordinary punitive relief without even bothering to first communicate
with Plaintiff.

        Section 3.B of the Court’s Individual Practices in Civil Cases requires that with respect to
discovery disputes, “[a]ny party wishing to raise a discovery dispute with the Court must first
meet and confer in good faith with the opposing party, in person or by telephone, in an effort to
resolve the dispute.” Here, the disclosure of documents relating to past licensing history is
discovery-related, and the alleged failure to produce such documents in a timely fashion qualifies
as a discovery dispute, and is therefore governed by section 3.B of the Court’s Rules.
          Case 1:20-cv-01949-VEC Document 11 Filed 04/14/20 Page 2 of 2



        Notwithstanding this clear mandate, Defendant and its counsel have elected to violate the
Court’s rules by seeking judicial intervention with the bad faith intent of gaining an unfair
tactical advantage. Defendant could have sent a simple e-mail requesting the licensing fee
information, or it could have called Plaintiff’s counsel to confer. Instead, it ran into Court crying
foul in an attempt to actually preclude relevant evidence and secure a ruling on statutory
damages before a jury has had the opportunity to assess the evidence of Defendant’s willful
conduct. The Court should reprimand defense counsel for his gamesmanship and deny
Defendant’s outlandish requests, which have no precedent at law.

       In any event, Plaintiff has now disclosed licensing fee information to Defendant, which
cannot show that it has been prejudiced in any way by a delayed disclosure.

Point II: Defendant’s Prayers For Relief are Procedurally Improper and Meritless

       Defendant asks the Court to preclude relevant evidence of actual damages under 17
U.S.C. § 504(c) and wants an expedited ruling that the Court should adopt a “negative inference”
in awarding statutory damages on Plaintiff’s DMCA claim (even though a jury will be tasked
with deciding such amount). Both requests should be denied. With respect to the request to
preclude evidence, discovery has not yet commenced and it would be premature to preclude any
relevant evidence, particularly in the absence of a formal motion in limine.

        Moreover, while Defendant asks the Court to adopt a “negative inference” for purposes
of calculating damages under 17 U.S.C. § 1203(c)(3), it seems to overlook that Plaintiff’s
complaint demanded trial by jury and therefore the fact-finder will be charged with assessing the
amount of statutory damages to be awarded under the DMCA. Further, the amount of statutory
damages to be awarded for violating section 1202 is not typically based on a license fee, see
Mango v. Buzzfeed, 356 F.Supp.3d 368 (S.D.N.Y. 2019) (awarding $5,000 in statutory damages
concerning a photograph with a value of $750). Rather, the amount of damages to be awarded
depends on record evidence concerning Defendant’s reckless conduct and state-of-mind (neither
of which can be fairly assessed in the absence of a full dress trial).


Point III: Plaintiff’s Delay in Filing an Affidavit of Service is Excusable and Non-
           Prejudicial

        Defendant notes that the affidavit of service [Dkt. #8] should have been filed by March 9,
2020, but was not filed until March 31, 2020. But Defendant has failed to show this delay,
which was occasioned by simple administrative failure, caused any prejudice to Defendant who
filed a notice of appearance on March 18, 2020 [Dkt. #7] and was therefore cognizant of the
action.

                                                      Respectfully submitted,

                                                      /richardliebowitz/
                                                      Richard Liebowitz

                                                      Counsel for Plaintiff


                                                  2
